DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 04/13/2021 has been entered and made of record. This application contains 5 pending claims. 
Claims 1-4have been amended.
Claim 5 is newly added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
Figure 5 shows a method of testing energization of a PWM converter input filter according to a conventional load energization method. Therefore fig. 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  

Claim Objections
Claim 2 objected to because of the following informalities:  Line 7 recites “the other of the two reactors other” should be “the other of the two reactors”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN102116850, provided by applicant, hereinafter Cai), and further in view of Lee and Taira.

Regarding to claim 1, CAI discloses an energization evaluation test equipment of a PWM converter (fig. 2) having the PWM converter (fig. 2 shows equipment under test 102 connected to the AC via L) and a PWM converter of the equipment under test connected to an output terminal of the PWM converter input filter to convert the AC power source to a DC power source (fig. 2 and paragraph 0045 shows equipment under test 102 included H-bridge structure IGBT connected to L and convert AC power to DC power ), the energization evaluation test equipment comprising: 
a test equipment PWM converter input filter (fig. 2 shows test equipment 103 connected to L) and a test equipment PWM converter configured similarly to the PWM converter input filter and the PWM converter of the equipment under test, respectively, including the test equipment PWM converter input filter being connected to the AC power source similarly to the PWM converter input filter (fig. 2 shows equipment under test 102 and test equipment 103 are similar and both connected to the AC source 101 via its corresponding L); 

a PWM controller (fig. 2[104]) for controlling the PWM converter of the equipment under test and controlling the test equipment PWM converter of the energization evaluation test equipment (paragraph 46), wherein 
outputs of the PWM converter of the equipment under test (H-bridge structure IGBT of 102) and the test equipment PWM converter of the energization evaluation test equipment are connected in series (H-bridge structure IGBT of 103) 
the PWM controller is performed so that the an output voltage of the PWM converter of the equipment under test becomes a specified value and an output current of the test equipment PWM converter of the energization evaluation test equipment becomes a specified value (paragraphs 46-47 discloses the PWM controller 104 and current reference unit generate a preset value of the output current amplitude and sends it to the adjustment unit 105 to adjust the amplitude of the output current ….).
Cai discloses an inductor L connected between the PWM and AC source instead of a filter.
Lee discloses a filter coupled between the AC source and the PWM converter.
Therefore at the time before the effective filing date, it would have been obvious to incorporate the filter of Lee into the PWM converter of the equipment under test and the test equipment PWM converter of Cai in order to prevents commercial ac power supply 1 from receiving a harmonic component (paragraph 0036).
However, Cai in view of Lee shows the PWM converter of the equipment under test and the test equipment PWM converter connected in series instead of a direct current reactor.
Fig. 1 of Taira shows the two PWM converters connected via L10 and L11. 
Therefore, at the time before the effective filing date, it would have been obvious to incorporate the system of Taira to Cai in view of Lee in order to prevent short circuit.

Regarding to claim 2, CAI as modified discloses the energization evaluation test equipment according to claim 1, wherein 
the direct current reactor is separated in two reactors (fig. 1 of Taira shows two reactors L10 and L11), and 
one of the two reactors (fig. 1[10] of Taira) is connected between the positive side output terminal of the PWM converter of the equipment under test and the positive side output terminal of the energization evaluation test equipment, and 
the other of the two reactors (fig. 1[11] of Taira) 

Regarding to claim 5, CAI as modified discloses the energization evaluation test equipment according to claim 1, wherein the PWM controller is performed so that the output voltage of the PWM converter of the equipment under test becomes equal to a rated voltage of the PWM converter of the equipment under test at a time of actual load and the output current of the test equipment PWM converter of the energization evaluation test equipment becomes equal to a rated direct current of the test equipment PWM converter of the energization evaluation test equipment at a time of actual load (fig. 2 of Cai shows the PWM converter of the equipment under test 102 and the test equipment PWM converter 103 are identical and the arrangement of the circuit would necessitated such that the output voltage of the .


Allowable Subject Matter
Claims 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 3, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the PWM controller is performed so that an input current of the PWM converter of the equipment under test becomes a delayed current and an input current of the test equipment PWM converter of the energization evaluation test equipment becomes a lead current” including all other limitation as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863